Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 3, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
  141996 & (36)                                                                                        Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  In re PEOPLE v LARRY KING.                                                                          Alton Thomas Davis,
                                                                                                                         Justices
  _________________________________________

  ERIC L. VANDUSSEN,                                                SC: 141996
             Appellant.                                             COA: 294682
                                                                    Shiawassee CC: 09-008600-FH

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the October 14, 2010 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 3, 2010                    _________________________________________
         d1103                                                                 Clerk